DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the Applicant’s arguments on pages 9-10, the rejections of claim 16-19 under 35 USC § 101 have been considered and are now withdrawn.
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
On Page 11, the applicant argues that in claim 1, 6 and 11 that Wang does not explicitly teach “determining Page 3 of 17 whether the first area and the second area are interconnected by the path of connected cells in the image”. The examiner respectfully disagrees as Wang would teach this limitation as seen on Page 3, Continuous Boundary Segmentation Section, Paragraph 2, “Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster.” The examiner interprets the prior art can determine if the top and bottom areas of the tag are interconnected to each other by a path of connected cells by using the UnionFind algorithm as seen in Figure 4. Thus the applicant’s arguments are not persuasive. 
On Page 12-13, the applicant argues that Wang does not explicitly teach “determining whether the first, second, third, and fourth corner cells are interconnected by the plurality of connected cells in dark color in the image” The examiner respectfully disagrees as Wang would teach the limitation of “determining whether the first, second, third, and fourth corner cells are interconnected by the plurality of connected cells in dark color in the image”  as on Page 3, Continuous Boundary Segmentation Section, Paragraph 2, “Connected components of light and dark pixels are segmented . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. ("AprilTag 2: Efficient and robust fiducial detection").
Regarding Claim 1, Wang teaches a method for detecting and decoding a square-shaped or rectangular-shaped two-dimensional barcode captured in an image by a camera, the two- dimensional barcode being divided into a plurality of cells based on a grid pattern, each cell in a first full row of cells along a first edge of the two-dimensional barcode being dark color, the first full row of cells including a first corner cell and a second corner cell of the two- dimensional barcode, the first full row of cells defining a first area of the two-dimensional barcode, each cell in a second full row of cells along a second edge of the two-dimensional barcode being dark color, the first edge being opposite to the second edge, the second full row of cells including a third corner cell and a fourth corner cell of the two-dimensional barcode, the second full row of cells defining a second area of the two-dimensional barcode, the first area and the second area being interconnected by a path of connected cells in dark color, each cell in the path of connected cells located not along any edge of the two-dimensional barcode, remaining cells of the plurality of cells being either dark color or light color , the method comprising:detecting the first, second, third, and fourth corner cells in the image(Page 4, Left Column, Paragraph 1, Our method computes an approximate partition by finding a small number of corner points, then iterating through all possible combinations of corner points. The examiner interprets the prior art is detecting corner points in the image.) using a processing unit(Page 6, Section C. Computation time, Paragraph 2, The detector performance is good enough to run on the relatively lower-powered iPhone and similar smartphone processors, opening up new possibilities in embedding AprilTags into small-scale 
    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
applications);
determining whether the first and second corner cells are interconnected in the first area in the image using the processing unit (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets determining whether the third and fourth corner cells are interconnected in the second area in the image using the processing unit; (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets that the prior art is using a union-find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in figure 3(a) shows a tag where the bottom right and left corners are interconnected.)after it is determined that the first and second corner cells are interconnected in the first area and that the third and fourth corner cells are interconnected in the second area, determining Page 3 of 17 whether the first area and the second area are interconnected by the path of connected cells in the image(Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. This clustering can be done efficiently by using a hash table, indexing each cluster by the black and white components’ IDs, as described in Figure 4. The examiner interprets that as seen in the orange annotated April Tag in Figure 3(a) shows that an interconnection of the first and second area on the right side of the tag in which the prior art is capable of detecting the connection with the union find algorithm to determine the path of the connected dark cells. )and after it is determined that the first area and the second area are interconnected by the path of connected cells, decoding the two-dimensional barcode based on colors of the remaining cells of the plurality of cells. (Page 4, Left Column, Paragraph 5, the quad fitting step outputs a set of candidate quads for decoding (Figure 3d). Note that the quad detector correctly finds many quad-shaped structures in the environment, including specularities, switches, and individual tag pixels. The decoding step, which compares the contents of the quad to known codewords, filters out the false quad candidates. The examiner interprets after the tag is quad-fitted and the interconnections are found the tag is then decoded by the remaining pixels.)
Regarding Claim 2, Wang teaches the method of claim 1, wherein the path of connected cells forms a straight line. (Page 3, Continuous Boundary Segmentation Section, Paragraph 1,  A straightforward approach is to identify edge pixels which have an opposite colored neighbor, then form connected groups of edge pixels. However, this approach breaks down when the white space between tag boundaries approaches only a single pixel wide, which may happen for physically small or faraway tags. If two tag boundaries are incorrectly merged, the tags will not be detected. The examiner interprets the prior art is detecting a line of connected edge pixels.)

    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
Regarding Claim 3, Wang teaches the method of claim 1, wherein said decoding is also based on colors of the cells in the path of connected cells (Fig. 3: Intermediate steps of the AprilTag detector. The input image (a) is binarized using adaptive thresholding (b). The connected black and white regions are segmented into connected components (c). Component boundaries are segmented using a novel algorithm, which efficiently clusters pixels which border the same black and white region. Finally, quads are fit to each cluster of border pixels (d), poor quad fits and undecodable tags are discarded, and valid 

Regarding Claim 4, Wang teaches the method of claim 1, wherein the two-dimensional barcode is surrounded by a border region in light color(See annotated Fig 3(a), shows the barcode surrounded by a white border.)
Regarding Claim 6, Wang teaches a method comprising: attaching a two-dimensional barcode to a target object, wherein the two- dimensional barcode is a square-shaped or rectangular-shaped, the two-dimensional barcode being divided into a plurality of cells based on a grid pattern, each cell in a first full row of border cells being dark color, the first full row of border cells including a first corner cell and a second corner cell of the two-dimensional barcode, the first full row of border cells defining a first area of the  two-dimensional barcode, each cell in a second full row of border cells being dark color, the second full row of border cells including a third corner cell and a fourth corner cell of the two-dimensional barcode, the second full row of border cells Page 4 of 17 defining a second area of the two-dimensional barcode, the first area and the second area being interconnected by a path of connected interior cells in dark color, remaining cells of the plurality of cells being either dark color or light color; using a camera to capture an image comprising the two-dimensional barcode(Page 5, Localization Accuracy Section, Paragraph 1, To characterize the localization accuracy of our detector, we generated raytraced images with an ideal pinhole camera model, where the tags’ true position and orientation were known); detecting the first, second, third, and fourth corner cells in the image(Page 4, Left Column, Paragraph 1, Our method computes an approximate partition by finding a small number of corner points, then iterating through all possible combinations of corner points. The examiner interprets the prior art is detecting corner points in the image.) using a processing unit(Page 6, Section C. Computation time, 
    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
applications);
determining whether the first and second corner cells are interconnected in the first area in the image using the processing unit (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets that the prior art is using a union-find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in figure 3(a) shows a tag where the top right and left corners are interconnected.)determining whether the third and fourth corner cells are interconnected in the second area in the image using the processing unit; (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets that the prior art is using a union-find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in figure 3(a) shows a tag where the bottom right and left corners are interconnected.)after it is determined that the first and second corner cells are interconnected in the first area and that the third and fourth corner cells are interconnected in the second area, determining Page 3 of 17 whether the first area and the second area are interconnected by the path of connected cells in the image(Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. This clustering can be done efficiently by using a hash table, indexing each cluster by the black and white components’ IDs, as described in Figure 4. The examiner interprets that as seen in the orange annotated April Tag in Figure 3(a) shows that an interconnection of the first and second area on the right side of the tag in which the prior art is capable of detecting the connection with the union find algorithm to determine the path of the connected dark cells. )and after it is determined that the first area and the second area are interconnected by the path of connected cells, decoding the two-dimensional barcode based on colors of the remaining cells of the plurality of cells. (Page 4, Left Column, Paragraph 5, the quad fitting step outputs a set of candidate quads for decoding (Figure 3d). Note that the quad detector correctly finds many quad-shaped structures in the environment, including specularities, switches, and individual tag pixels. The decoding step, which compares the contents of the quad to known codewords, filters out the false quad candidates. The examiner interprets after the tag is quad-fitted and the interconnections are found the tag is then decoded by the remaining pixels.)
Regarding Claim 7, Wang teaches the method of claim 6, wherein the path of connected cells forms a straight line. (Page 3, Continuous Boundary Segmentation Section, Paragraph 1,  A straightforward approach is to identify edge pixels which have an opposite colored neighbor, then form connected groups of edge pixels. However, this approach breaks down when the white space between tag boundaries approaches only a single pixel wide, which may happen for physically small or faraway 

    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
Regarding Claim 8, Wang teaches the method of claim 6, wherein said decoding is also based on colors of the cells in the path of connected cells (Fig. 3: Intermediate steps of the AprilTag detector. The input image (a) is binarized using adaptive thresholding (b). The connected black and white regions are segmented into connected components (c). Component boundaries are segmented using a novel algorithm, which efficiently clusters pixels which border the same black and white region. Finally, quads are fit to each cluster of border pixels (d), poor quad fits and undecodable tags are discarded, and valid tag detections are output (e). The examiner interprets that the prior art is decoding the tag based on the connected components of the tag and the color region of the tag).

Regarding Claim 9, Wang teaches the method of claim 6, wherein the two-dimensional barcode is surrounded by a border region in light color(See annotated Fig 3(a), shows the barcode surrounded by a white border.)
Regarding Claim 11, Wang teaches a system for using a fiducial marker, comprising: a square-shaped or rectangular-shaped two-dimensional barcode, the two- dimensional barcode being divided into a plurality of cells based on a grid pattern, each cell in a first full row of cells along a first edge of the two-dimensional barcode being dark color, the first full row of cells including a first corner cell and a second corner cell of the two- dimensional barcode, the first full row of cells defining a first area of the two-dimensional barcode, each cell in a second full row of cells along a second edge of the two-dimensional barcode being dark color, the first edge being opposite to the second edge, the second full row of cells including a third corner cell and a fourth corner cell of the two-dimensional barcode, the second full row of cells defining a second area of the two-dimensional barcode, the first area and the second area being interconnected by a path of connected cells in dark color, each cell in the path of connected cells located not on any edge of the two-dimensional barcode, remaining cells of the plurality of cells being either dark color or light color; a camera for capturing an image comprising the two-dimensional barcode(Page 5, Localization Accuracy Section, Paragraph 1, To characterize the localization accuracy of our detector, we generated raytraced images with an ideal pinhole camera model, where the tags’ true position and orientation 
    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
were known);and a processing unit that executes instructions to perform steps (Page 6, Section C. Computation time, Paragraph 2, The detector performance is good enough to run on the relatively lower-powered iPhone and similar smartphone processors, opening up new possibilities in embedding AprilTags into small-scale applications); comprising: detecting the first, second, third, and fourth corner cells in the image(Page 4, Left Column, Paragraph 1, Our method computes an approximate partition by finding a small number of corner points, then iterating through all possible combinations of corner points. The examiner interprets the prior art is detecting corner points in the image.) using a processing unit(Page 6, Section C. Computation time, Paragraph 2, The detector performance is good enough to run on the relatively lower-powered iPhone and similar smartphone processors, opening up new possibilities in embedding AprilTags into small-scale applications);
determining whether the first and second corner cells are interconnected in the first area in the image using the processing unit (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets that the prior art is using a union-find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in figure 3(a) shows a tag where the top right and left corners are interconnected.)determining whether the third and fourth corner cells are interconnected in the second area in the image using the processing unit; (Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. The examiner interprets that the prior art is using a union-find algorithm to determine if the dark pixels in the tag are interconnected and the orange annotated April Tag shown in figure 3(a) shows a tag where the bottom right and left corners are interconnected.)after it is determined that the first and second corner cells are interconnected in the first area and that the third and fourth corner cells are interconnected in the second area, determining Page 3 of 17 whether the first area and the second area are interconnected by the path of connected cells in the image(Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. This clustering can be done efficiently by using a hash table, indexing each cluster by the black and white components’ IDs, as described in Figure 4. The )and after it is determined that the first area and the second area are interconnected by the path of connected cells, decoding the two-dimensional barcode based on colors of the remaining cells of the plurality of cells. (Page 4, Left Column, Paragraph 5, the quad fitting step outputs a set of candidate quads for decoding (Figure 3d). Note that the quad detector correctly finds many quad-shaped structures in the environment, including specularities, switches, and individual tag pixels. The decoding step, which compares the contents of the quad to known codewords, filters out the false quad candidates. The examiner interprets after the tag is quad-fitted and the interconnections are found the tag is then decoded by the remaining pixels.)
Regarding Claim 12, Wang teaches the system of claim 11, wherein the path of connected cells forms a straight line. (Page 3, Continuous Boundary Segmentation Section, Paragraph 1,  A straightforward approach is to identify edge pixels which have an opposite colored neighbor, then form connected groups of edge pixels. However, this approach breaks down when the white space between tag boundaries approaches only a single pixel wide, which may happen for physically small or faraway tags. If two tag boundaries are incorrectly merged, the tags will not be detected. The examiner interprets the prior art is detecting a line of connected edge pixels.)

    PNG
    media_image1.png
    162
    192
    media_image1.png
    Greyscale
Regarding Claim 13, Wang teaches the system of claim 11, wherein the path of connected cells contains coded information (Page 1, Introduction, Paragraph 3,The design of AprilTags as a black-and-white square tag with an encoded binary payload. Fig. 3: Intermediate steps of the AprilTag detector. The input image (a) is binarized using adaptive thresholding (b). The connected black and white regions are segmented into connected components (c). Component boundaries are segmented using a novel algorithm, which efficiently clusters pixels which border the same black and white region. Finally, quads are fit to each cluster of border pixels (d), poor quad fits and undecodable tags are discarded, and valid tag detections are output (e). The examiner interprets that the prior art is decoding the tag based on the connected components of the tag and the color region of the tag).

Regarding Claim 14, Wang teaches the system of claim 11, wherein the two-dimensional barcode is surrounded by a border region in light color(See annotated Fig 3(a), shows the barcode surrounded by a white border.)

Regarding Claim 16, Wang teaches an article of manufacture having a two-dimensional barcode attached to or printed on a surface of the article of manufacture (See Fig 3(a) the barcode is printed onto a surface), the two-dimensional barcode comprising: a plurality of cells arranged in a grid pattern, the plurality of cells forming a square or rectangular shape, each cell in a first full row of cells along a first edge of the two-dimensional barcode being dark color, the first full row of cells including a first corner cell and a second corner cell of the two-dimensional barcode, the first full row of cells defining a first area of the two-dimensional barcode, each cell in a second full row of cells along a second edge of the two- dimensional barcode being dark color, the first edge being opposite to the second edge, the second full row of cells including a third corner cell and a fourth corner cell of the two- dimensional barcode, the second full row of cells defining a second area of the two-dimensional Page 7 of 14 barcode, the first area and the second area being interconnected by a path of connected interior cells in dark color, remaining cells of the plurality of cells being either dark color or light color. (The following limitation is not given any patentable weight due to the fact there is no functional relationship pertaining to the printed matter.  See MPEP 2111.05 )
Regarding Claim 17, Wang teaches the article of manufacture of claim 16, wherein the path of connected cells forms a straight line. (Page 3, Continuous Boundary Segmentation Section, Paragraph 1,  A straightforward approach is to identify edge pixels which have an opposite colored neighbor, then form connected groups of edge pixels. However, this approach breaks down when the white space between tag boundaries approaches only a single pixel wide, which may happen for physically small or faraway tags. If two tag boundaries are incorrectly merged, the tags will not be detected. The examiner interprets the prior art is detecting a line of connected edge pixels.)
Regarding Claim 18, Wang teaches the article of manufacture of claim 16, wherein the path of connected cells contains coded information (Page 1, Introduction, Paragraph 3,The design of AprilTags as a black-and-white square tag with an encoded binary payload. Fig. 3: Intermediate steps of the AprilTag detector. The input image (a) is binarized using adaptive thresholding (b). The connected black and white regions are segmented into connected components (c). Component boundaries are segmented using a novel algorithm, which efficiently clusters pixels which border the same black and white region. Finally, quads are fit to each cluster of border pixels (d), poor quad fits and undecodable 
Regarding Claim 20, Wang teaches a method for detecting and decoding a square-shaped or rectangular-shaped two-dimensional barcode captured in an image by a camera, the detecting the first, second, third, and fourth corner cells in the image(Page 4, Left Column, Paragraph 1, Our method computes an approximate partition by finding a small number of corner points, then iterating through all possible combinations of corner points. The examiner interprets the prior art is detecting corner points in the image.)  using a processing unit(Page 6, Section C. Computation time, Paragraph 2, The detector performance is good enough to run on the relatively lower-powered iPhone and similar smartphone processors, opening up new possibilities in embedding AprilTags into small-scale applications);
determining whether the first, second, third, and fourth corner cells are interconnected by the plurality of connected cells in dark color in the image using the processing unit(Page 3, Continuous Boundary Segmentation Section, Paragraph 2, Connected components of light and dark pixels are segmented using the union-find algorithm [15] (Figure 3c), which gives each component a unique ID. For every pair of adjacent black and white components, we identify the pixels on the boundaries of those two regions as a distinct cluster. This clustering can be done efficiently by using a hash table, indexing each cluster by the black and white components’ IDs, as described in Figure 4. The examiner interprets that as seen in the orange annotated April Tag in Figure 3(a) shows an interconnection of corner cells connected in dark color of the tag in which the prior art is capable of detecting the connection with the ); and after it is determined that the first, second, third, and fourth corner cells are interconnected by the plurality of connected cells in dark color, decoding the two- Page 8 of 17dimensional barcode based on colors of cells except the first, second, third, and fourth corner cells (The examiner interprets as seen in Fig 3 of the prior art once the prior art has determined the connection between all the corners it will decode the remaining cells of the tag.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("AprilTag 2: Efficient and robust fiducial detection") in view of Osborne US Patent (US 9727811 B2).
Regarding Claim 5, Wang teaches the method of claim 1, but they do not explicitly teach wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image2.png
    175
    198
    media_image2.png
    Greyscale

	Osborne teaches wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Wang’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Wang in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Regarding Claim 10, Wang teaches the method of claim 6, but they do not explicitly teach wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image2.png
    175
    198
    media_image2.png
    Greyscale

	Osborne teaches wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Wang’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Wang in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Regarding Claim 15, Wang teaches the system of claim 11, but they do not explicitly teach wherein a portion of a code's image is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.

    PNG
    media_image2.png
    175
    198
    media_image2.png
    Greyscale

wherein a portion of a code's image is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter. (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Wang’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Wang in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Regarding Claim 19, Wang teaches the article of manufacture of claim 16, but Wang does not explicitly teach wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.
wherein a portion of an image of a code is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter.
Osborne teaches wherein a portion of a code's image is presented using the first or second area, the code including at least one of a plurality of elements, the plurality of elements including a numerical number and a letter. (As seen in Fig.1A, the barcode shows numerical numbers on the bottom of the code which the examiner interprets can be the first or second area). 
It would have been obvious at the time of filing to one of ordinary skill in the art to modify Wang’s invention such that a portion of the barcode includes a numerical number. One skilled in the art would have been motivated to modify Wang in this manner in order to improve rates of successful barcode reading. (Osborne, [Col 2, Lines 53-55])
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Walters et al. ("ChromaTag - A Colored Fiducial Marker") describes in the Previous Work section a method for Line detection of a AprilTag in which they compute the gradient and magnitude of every pixel in order to detect line segments of the tag. Also Figure 1 shows a barcode similar to the instant application's barcode in which the top and bottom rows are interconnected by a line of dark cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663